PER CURIAM
On June 14, 1984, Donald D. Nash, the accused, entered a plea of guilty to the crime of Sodomy in the First Degree, ORS 163.405, a Class A felony. The acts of sodomy involved a six-year-old child who was the daughter of a former client of the accused. We perceive no purpose to place upon the public record either the details of the sordid acts committed by the accused or a description of the prolonged and deep-rooted psychological problems from which the accused suffers.
The accused, having been convicted of a felony under the laws of this state, is disbarred. ORS 9.527(2). The Oregon State Bar is awarded its actual and necessary costs and disbursements. ORS 9.536(4).